Response to Arguments
Applicant argues the following:
The Office Action incorrectly relies on Guo to disclose “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement.” Guo clearly fails to disclose configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement. There is no determined measurement requirement based on the indication in Guo. 

Examiner Response:
	Examiner respectfully disagrees with above arguments and submits that Guo discloses the following in paragraphs 7 and 8:
[0007] “based on the UE beam sweeping number, the network node provides the UE device with configuration information”,
[0008] “based on the UE beam sweeping number, the network node provides the UE device with a resource allocation”.
	Further, Guo, in paragraph 54, discloses a very detailed description of how the network node sends configuration information to the UE based on UE measurement of beamforming or beamsweeping. This sending of configuration information to the UE causes configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement. Specifically, paragraph 54 discloses the following:
[0054] FIG. 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming.
One of the ordinary skill in the art would recognize, the network node providing configuration information to the UE device in order for the UE to perform measurements according to the configuration information sent by the network node, is equivalent to the limitation: “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement”. In other words, the configuration information sent by the network to the UE causes the UE to use the configuration  information and thereby perform efficient UE beamforming (see Par. 55 and 56).
Accordingly, Guo clearly discloses the limitation “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement”.
Applicant further argues the following:
Indeed, the Office Action expressly states that “Guo is not relied on for determining a measurement requirement for a wireless device.” As such, Guo cannot possibly meet the feature of “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement’ as asserted in the Office action. According to the concession of the Office Action, Guo does not disclose configuring a wireless device to perform a signal measure adaptively in accordance with the determined measurement requirement. Because the cited art fails to disclose or suggest all claim features, and because the rejection errs is asserting a reference discloses a feature that it does not, the rejection is improper. For at least this reason the rejection is improper.
Examiner Response:Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
Firstly, the Office Action states that “Guo is not relied on …”  The statement “Guo is not relied on” does not constitute that Guo does not disclose the limitation.  Applicant is, further, required to read the entire references provided by the examiner and determine additional and/or overlooked teachings within each reference. 
Thus, examiner respectfully disagrees with applicant’s opinion that “Guo cannot possibly meet the feature of ‘configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement’”. Further, there is no concession by the examiner. The use of an additional reference (Yao) in the rejection to bring additional teachings does not mean a concession. 
Further, applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Examiner asserts that at least based on the teach teachings by Guo in paragraph 7, 8, 54 and 55, one of the ordinary skills in the art would recognized that Guo teaches 
configuring a wireless device to perform a signal measure adaptively in accordance with the determined measurement requirement. Because the UE sends beamforming or beamsweeping information to the UE and based on this beamsweeping information, the network sends configuration information to the UE to enable the UE configure the UE to perform a signal measure adaptively in accordance with the determined measurement requirement. 
Note that since the configuration information send by the network is in response to UE beamsweeping information, the configuration information configures the UE adaptively based on the UE beamsweeping information.  Additionally, note that the UE is equivalent to the wireless device.
Applicant further argues the following:
In addition, the Office Action concedes that Guo fails to disclose “determining a measurement requirement for the wireless device to meet” and points to Yao as allegedly disclosing this feature. Whether or not Yao discloses this feature, Yao clearly fails to disclose “determining a measurement requirement for the wireless device to meet based on the indication [received from the wireless device].” In particular, the Office Action relies on paragraph 16 of Yao as allegedly disclosing determining a measurement requirement.’ That portion of Yao states: “[i]n a first case, the terminal may be triggered to measure the at least one candidate cell when the first network device sends candidate cell measurement requirement to the terminal.” The Office Action asserts that “the network must determine the requirement first in order to send it,” which is incorrect, as it is a simple matter of logic that requirement determination is not necessarily tied to transmission. Regardless, Yao is devoid of any disclosure of how the determination is made and any disclosure of the determination being based on the claimed indication received from the wireless device.
Examiner Response:Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
Firstly, the Office Action states that “Guo is not relied on …”  The statement “Guo is not relied on” does not constitute that Guo does not disclose the limitation.  Further, applicant is required to read the entire references provided by the examiner and consider all additional and/or overlooked teachings within each reference. Further, there is no concession by the examiner. The reliance on and use of an additional reference in the rejection to bring additional teachings does not mean a concession. 
Furthermore, it is noted that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
	Reference Guo is a solid reference and it teaches the claimed features of applicant’s claimed invention. Knowing the facts that Guo teaches claimed features as articulated above by the examiner, one skilled in the art would be able to recognize that the applicant’s claimed features would easily be derived from the teachings in Guo with some obvious modifications.
Specifically, Guo clearly discloses that receiving an indication from the wireless device of a measurement requirement the wireless device is able to meet, wherein the measurement requirement is based on how the wireless device performs or will perform receiver beamforming, and wherein the receiver beamforming is performed in accordance with the indication of the measurement requirement (Fig. 12-13, Paragraph 52: "Figure 12 illustrates an example methodology for providing information related to UE beamforming from a UE device to a network”, “At Step 1202 of the flow diagram 1200, the UE device provides information related to UE beamforming to a network node, for example, information comprising the UE beam sweeping number”. Paragraph 29: “Beam sweeping number refers to the necessary number of time interval(s) needed to sweep beams in all possible directions ". FIG. 13, “network node receives information related to UE beam forming, for example, a beam sweeping number, from a UE device”. Note that the UE’s capability for beamforming is transmitted to the network, thus, the network receives the indication from the wireless device of the requirement). 
Further, Guo discloses that based on this indication by the UE or wireless device, the network “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement” (Note that Par. 54 and FIG. 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming). 
Thus, since the Guo teaches configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement based on receiving an indication from the wireless device of a measurement requirement the wireless device is able to meet, wherein the measurement requirement is based on how the wireless device performs or will perform receiver beamforming, and wherein the receiver beamforming is performed in accordance with the indication of the measurement requirement, one skilled in the art would conclude that Guo’s system determines a measurement requirement for the wireless device because it configures the wireless device to perform the signal measurement procedure in accordance with the determined measurement requirement that was sent by the UE or wireless device.  Yao is used in the rejection to provide an additional teaching of determining a measurement requirement for the wireless device (Par. 16, “the first network device sends candidate cell measurement requirement to the terminal”. Note that the network sends measurement requirement to the terminal, thus, the network must determine the requirement first in order to send it). However, one skilled in the art would recognize that the art rejection of the claimed invention also could have been made based on reference Guo alone. The additional teachings of Yao does not negate the teachings of Guo.
Examiner asserts that based on the facts evidenced in the applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Applicant further argues the following:
The Office Action asserts without evidence that “[i]Jt would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Guo by incorporating the teachings of Yao so that the UE would comply with the measurement requirements required by the network, thus complying with the network protocols.” However, modification of Guo by Yao would not result in the invention of Claim 20. Guo is directed to a method and apparatus for beamforming that the Office Action contends discloses “determining a configuration to meet as part of a signal measurement procedure based on the indication” and “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement” (which as discussed above is incorrect). As best understood, Yao is directed to a signal management method and apparatus and was filed in the U.S. after the present application (with a claim to priority to a Chinese-language provisional that predates the present application). The Office Action points to a portion of Yao that states “the first network device sends candidate cell measurement requirement to the terminal.” The claims of the US national stage entry of Yao are directed to the terminal, or UE, and describe details of using first and second panels in the UE for measurement. Applicant respectfully submits that, contrary to the assertions of the Office Action, “incorporating the teachings of Yao so that the UE would comply with the measurement requirements required by the network, thus complying with the network protocols” would not arrive at the invention of Claim 20. In particular, Guo is designed for a network node to receive information from a UE related to beamforming and then to provide configuration information or allocate resource information back to the UE (see Claim 5, for example). Yao is focused on using first and second panels in the UE for measurement (see Claim 1, for example). Yao’s mention at paragraph 16 of “li]n a first case, the terminal may be triggered to measure the at least one candidate cell when the first network device sends candidate cell measurement requirement to the terminal” does not provide the missing limitations of: - determining a measurement requirement for the wireless device to meet as part of a signal measurement procedure based on the indication; and - configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement.
Examiner Response:
Examiner respectfully disagrees and asserts that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Further, developments in the law of obviousness are to be expected in view of KSR. Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  See MPEP  2141.
Further, examiner asserts that Guo discloses “based on the UE beam sweeping number, the network node provides the UE device with configuration information” in par. 7 and “based on the UE beam sweeping number, the network node provides the UE device with a resource allocation” in Par. 8 and further, Guo, in paragraph 54, discloses “providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming”. 
At least based on these teachings, one of the ordinary skill in the art would recognize, the network node providing configuration information to the UE device in order for the UE to perform measurements according to the configuration information sent by the network node, is equivalent to the limitation: “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement”. In other words, the configuration information sent by the network to the UE causes the UE to use the configuration infiguration information and thereby perform efficient UE beamforming (see Par. 55 and 56).
Accordingly, Guo clearly discloses the limitation “configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement”.
 Applicant’s comments above are analysis of how the combination should be. Examiner respectfully disagrees and asserts based on a broad interpretation, only the language of claim in view of the specification and knowledge of one skilled in the are is considered during examination. Based on a broad interpretation, the claim elements are found as indicated above in the response to arguments.  Once again, the “indication . . . information related to UE beamforming from a UE device to a network” is equivalent to “first measurement requirement . . . the first measurement requirement being determined based on how the wireless device performs or will perform receiver beamforming”.  One skilled in the art would recognize that “information related to UE beamforming” Is information that describes how the UE performs beamforming. One skilled in the art would recognize that the number of intervals for beam sweeping would describe how the UE performs beamforming, e.g., how often.  
Examiner asserts that based on the facts evidenced in references Guo and Yao, as described above in the rejection of claims, and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Applicant is invited to contact examiner and discus claim amendments during an interview in order to place claims in condition for allowance and thereby expedite prosecution. 
/FRED A CASCA/Primary Examiner, Art Unit 2644